 
Exhibit 10.16

 
AMENDED AND RESTATED SUBLICENSE AGREEMENT
 
THIS AMENDED AND RESTATED SUBLICENSE AGREEMENT (the “Agreement” or “Sublicense
Agreement”), dated as of this 22nd day of July, 2005, is effective as of January
1, 2005 by and between CHEESEBURGER HOLDING COMPANY, LLC (“Sublicensor”), and
CHEESEBURGER IN PARADISE, LLC (“Sublicensee”).
 
W I T N E S S E T H:
 
WHEREAS, Sublicensor is the exclusive sublicensee of certain rights in the
Licensed Marks described and/or illustrated in Exhibit B of this Agreement; and
 
WHEREAS, Sublicensee desires to use the Licensed Marks pursuant to the terms of
this Agreement on or in connection with the development, decor, name, promotion
and operation of a combined restaurant and bar concept to be designed,
constructed and managed in accordance with the Cheeseburger Paradise concept and
operating System and all elements thereof, including without limitation,
recipes, operating technologies, and Licensed Marks. Sublicensee desires to
design, manufacture, advertise, promote, and sell: (1) Merchandise approved by
Sublicensor that incorporates any element included in the Licensed Marks,
(2) malt and non-malt Alcoholic Beverages incorporating any element included in
the Licensed Marks, and (3) prepared packaged Foods and Menu Items, at the
Restaurants, on the promotional Internet Web Site designated by the URL
“cheeseburgerinparadise.com” and in any additional channels of trade that are
approved in advance by Sublicensor hereunder, and
 
WHEREAS, Sublicensor previously granted, pursuant to that certain Sublicense
Agreement dated October 12, 2000 (“Original Agreement”), Sublicensee the right
to use the Licensed Marks based on the following terms and conditions contained
therein;
 
WHEREAS, Sublicensor and Sublicensee desire to amend and restate the Original
Agreement in its entirety, such amendment and restatement to be effective
January 1, 2005
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, it is hereby agreed as follows:
 
1.
Definitions.

 
“Affiliate” of a Person shall mean any Person, directly or indirectly, through
one or more intermediaries, controlling, controlled by, or under common control
with such Person, as applicable. The term “control,” as used in the immediately
preceding sentence, shall mean with respect to a corporation or limited
liability company the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the controlled corporation or
limited liability company, and, with respect to any individual, partnership,
trust, other entity or association, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of the
controlled entity.
 
1

--------------------------------------------------------------------------------


 
“Agreement,”“Sublicense Agreement,” or “Sublicense” shall refer to this Amended
and Restated Sublicense Agreement and all terms and conditions contained herein.
 
“Alcoholic Beverages” shall include malt and non-malt alcoholic beverages.
 
“Artwork” shall mean all depictions of the Licensed Marks incorporated in
designs, logos, or any other creative rendering in any and all media now known
or hereinafter developed.
 
“Control” or “Controlled” by Jimmy Buffett shall mean that Jimmy Buffett either:
(1) owns more than fifty percent (50%) of the voting interests in an entity; or
(2) Jimmy Buffett has the ability, pursuant to a written agreement, to otherwise
direct or determine the conduct of the management of an entity.
 
“Food” shall mean prepared, packaged foods designed for consumption elsewhere
than on the Restaurant premises (i.e., bottled sauces and condiments), but not
including carry-out items.
 
“Holdings” shall refer to Margaritaville Holdings, Inc.
 
“Licensed Marks” shall mean any and all trade names, service marks and
trademarks which are both: (1) used in connection with the System; and
(2) either listed in Exhibit B attached hereto, or specifically approved by
Sublicensor.
 
“Menu Items” shall mean food items intended for consumption on the Restaurant
premises or for carry-out.
 
“Merchandise” shall mean clothing, cups, hats, stickers, key chains and any
other items that are substantially similar to those being offered for sale in
Sublicensor’s existing or future Margaritaville Restaurants, and any additional
items approved by Sublicensor.
 
“Net Sales” shall mean all revenue (net of credit card processing fees) from the
sale of all services and products and all other income of any kind and nature
related to each Restaurant, whether for cash or credit and regardless of
collection in the case of credit; provided, however, that “Net Sales” shall not
include (i) any sales taxes or other taxes collected from customers for
transmittal to the appropriate taxing authority; or (ii) any sales recorded for
control purposes but for which no payment is received.
 
“Newly Developed Mark(s)” shall mean any names, trademarks or service marks
developed by Sublicensee which do not incorporate any elements of the Licensed
Marks or any other intellectual property owned by Jimmy Buffett and/or
Sublicensor.
 
2

--------------------------------------------------------------------------------


 
“Operating Agreement” shall mean the agreement executed between Cheeseburger in
Paradise, LLC and Cheeseburger Holding Company, LLC to which this Agreement is
attached as Exhibit B.
 
“Outback” shall mean OS Tropical, Inc.
 
“Outback Property” shall mean preexisting or hereinafter developed trademarks,
logos, designs, or copyrighted artwork owned by Outback or any Affiliate of
Outback.
 
“Outback Steakhouse Restaurants” shall mean the existing restaurant concept
developed by Outback and marketed through the “Outback Steakhouse” name and
mark.
 
“Products” or “Product” shall mean Merchandise, Food, Alcoholic Beverages, Menu
Items, and promotional items therefor, including but not limited to banners,
brochures, coupons, circulars, table tents, advertisements and signage.
 
“Restaurant” or “Restaurants” shall mean the combined restaurant and bar concept
to be designed, constructed and managed in accordance with the Cheeseburger in
Paradise concept and operating System.
 
“Sublicensed Use” or “Sublicensed Uses” shall mean uses of the Licensed Marks
which have been approved by Sublicensor pursuant to the terms of this Agreement.
 
“System” shall mean: (1) the Cheeseburger in Paradise concept and operating
System; (2) all elements thereof including, without limitation, recipes;
operating technologies and Newly Developed Marks; and (3) Licensed Marks.
 
“Territory” shall mean worldwide with the express exclusion of Hawaii, Mexico
and Japan.
 
“Web Site” shall mean the promotional Internet web site designated by the URL
“cheeseburgerinparadise.com.”
 
2.
Sublicense Grant.

 
a. Sublicensor hereby grants to Sublicensee, and Sublicensee hereby accepts,
upon the terms and conditions stated in, and for the Term and Territory defined
in this Agreement, an exclusive sublicense to use the CHEESEBURGER IN PARADISE
mark for (i) the name of the Restaurants and signage and/or a logo for the name
of the Restaurants; (ii) for the purpose of developing, decorating, advertising,
promoting and operating the Restaurants, and (iii) for the purpose of designing,
manufacturing, advertising, promoting and selling Products at the Restaurants,
on the Web Site and in any additional channels of trade that are approved in
advance by Sublicensor hereunder.
 
3

--------------------------------------------------------------------------------


 
b. Jimmy Buffett hereby grants Sublicensee a non-exclusive right for the Term
and Territory defined in this Agreement to use Jimmy Buffett’s name, image,
likeness, song titles, literary titles and the song “Cheeseburger In
Paradise”, upon the prior written approval of Jimmy Buffett (and/or his
designee), which shall not be unreasonably withheld. Jimmy Buffett and
Sublicensee acknowledge that the Restaurant will have the non-exclusive right to
use images related to Jimmy Buffett, (e.g., parrots, fins, a seaplane) with the
prior written approval of Jimmy Buffett (and/or his designee), which approval
shall not be unreasonably withheld.
 
c. The exclusive sublicense grant enumerated in this section shall be subject to
the following exceptions: (i) Sublicensor and/or Jimmy Buffett (and/or any
entities Controlled by Sublicensor and/or Jimmy Buffett) shall have the right to
use the CHEESEBURGER IN PARADISE mark at existing and future Margaritaville
Restaurants as defined in Section 2.e.(i) of this Agreement, and existing and
future Margaritaville retail stores, in a manner materially consistent with the
use, as of October 12, 2000 of the CHEESEBURGER IN PARADISE mark at existing
Margaritaville Restaurants and retail stores; (ii) Sublicensor and/or Jimmy
Buffett (and/or any entities Controlled by Sublicensor and/or Jimmy Buffett)
shall have the exclusive right to use the CHEESEBURGER IN PARADISE mark in
conjunction with music, musical performances and entertainment events, including
but not limited to phonorecords, sound recordings, movies, live concerts, music
videos, and concert videos, in any configuration or media now known or
hereinafter developed (including in any electronic media), which use shall not
require the consent of Sublicensee; (iii) Sublicensor and/or Jimmy Buffett (or
any entities Controlled by Sublicensor and/or Jimmy Buffett) shall have the
exclusive right to use the CHEESEBURGER IN PARADISE mark in conjunction with any
literary or artistic compositions in any configuration or media now known or
hereinafter developed, including in any electronic media, which use shall not
require the consent of Sublicensee; and (iv) Sublicensor and/or Jimmy Buffett
(and/or any entities Controlled by Sublicensor and/or Jimmy Buffet) shall have
the right to use the CHEESEBURGER IN PARADISE mark on merchandise featured or
sold to or through the Coconut Telegraph and/or merchandise featured or sold at
or in conjunction with musical performances, concert events, and tour events, in
 a manner materially consistent with the use, as of October 12, 2000, of the
CHEESEBURGER IN PARADISE mark on merchandise. Sublicensor shall not use or
license others to use the CHEESEBURGER IN PARADISE mark in any manner materially
inconsistent with Sublicensor and/or Jimmy Buffett’s (and/or any entities
Controlled by Sublicensor and/or Jimmy Buffett) use of the mark as of October
12, 2000 as described in (i) and (iv) above, without the prior consent of
Sublicensee, which consent shall not be unreasonably withheld.
 
d. Other than with respect to the exceptions in (i) through (iv) of
Paragraph 2.c., above, and the existing agreements set forth in Exhibit A-1,
which are incorporated herein by reference, Sublicensor and/or Jimmy Buffett
(and/or any entities Controlled by Sublicensor and/or Jimmy Buffett) will not
for itself/himself use or grant any sublicenses for third parties to use the
CHEESEBURGER IN PARADISE mark in connection with any goods or services without
the prior express written approval of Sublicensee, which Sublicensee may
withhold at its sole discretion.
 
e. (i) The parties acknowledge and agree that Sublicensor and/or its
subsidiaries, principals and Affiliates currently hold an interest in the
Margaritaville restaurant concept (“Margaritaville Restaurant(s)”) with
locations in Cancun and Cozumel, Mexico, New
 
4

--------------------------------------------------------------------------------


 
Orleans, Key West and Orlando (Universal Studios), Florida, Las Vegas, Nevada,
Myrtle Beach, South Carolina, and New Orleans, Louisiana. Sublicensee agrees
that the Margaritaville Restaurants, as currently operated in Orlando (Universal
Studios) with the following criteria, (A) a large scale “entertainment” concept
with entertainment elements constructed as part of the interior of the building,
(B) featuring live entertainment, (C) having the size of not less than 7,500
square feet, and (D) having an interior improvement cost (excluding cost of land
and building) of not less than $300 per square foot (for purposes of applying
this criteria, the cost of $300 per square foot shall be increased each year
starting with 2001 by the annual increase in the Consumer Price Index or, if
available, another U.S. government index more closely reflecting increases in
construction cost), are not competitive with Sublicensee’s Restaurants. Jimmy
Buffett and/or Sublicensor (and/or any entities Controlled by Jimmy Buffett
and/or Sublicensor) shall have the right to continue to operate all of the
Margaritaville Restaurants set forth above in this Subparagraph and open
additional Margaritaville Restaurants which meet all the criteria specified in
(A) through (D), above, but shall not have the right to operate or sublicense
others to operate any Margaritaville Restaurants (other than the New Orleans and
Key West locations) that do not meet all of the criteria of (A) through (D).
Notwithstanding the foregoing, Jimmy Buffett and/or Sublicensor (and/or any
entities Controlled by Jimmy Buffett and/or Sublicensor) shall have the right to
operate, or sublicense others to operate for the Term and Territory defined in
this Agreement, Margaritaville Restaurants which meet the criteria of (A), (B)
and (C), but not (D), in the Caribbean, which shall mean the countries of
Jamaica; Cayman Islands; St. Lucia; Dominican Republic; Dominica; Barbados;
Antigua; Grenada; St. Maarten; Turks and Caicos Islands; British Virgin Islands;
U.S. Virgin Islands and Cuba. Additionally, Jimmy Buffett and/or Sublicensor
(and/or any entities Controlled by Jimmy Buffett and/or Sublicensor) shall have
the right to operate, or sublicense others to operate, a Margaritaville
Restaurant at the Jamaica airport in Montego Bay, Jamaica which does not meet
any of the criteria of (A), (B), (C) or (D), above. The existing agreements in
Exhibit A-1 relating to Margaritaville Restaurants (other than Key West, and New
Orleans, as to criteria D the Caribbean and as to criteria (A), (B), (C) and (D)
the Jamaica airport location) by Sublicensor and/or Jimmy Buffett (and/or any
entities Controlled by Sublicensor and/or Jimmy Buffett) are subject to the
criteria of (A) through (D) of this Subparagraph 2.e.(i).
 
(ii) Sublicensee acknowledges that Jimmy Buffett or any company of which Jimmy
Buffett is a majority shareholder or Controlling party shall have the right to
play or to authorize third parties to play the song “Cheeseburger in Paradise”
or any of the songs performed, written, or recorded by Jimmy Buffett anywhere in
the world.
 
f.    (i) Sublicensor can withdraw approval of Sublicensee’s use of the mark
CHEESEBURGER IN PARADISE as the name of the Restaurants, Menu Items, Food, or
Alcoholic Beverages if: [A] the Term of this Agreement expires or is earlier
terminated; or [B] Sublicensor is required by law to do so, in which case
Sublicensor acknowledges that such withdrawal may constitute a breach of this
Agreement.
 
(ii) In the event that Sublicensor’s approval is withdrawn regarding Products
pursuant to Subparagraph 2.f(i), Sublicensee shall be entitled to effect a
60-day sell-off of any of its stock of fully-manufactured Products.
 
5

--------------------------------------------------------------------------------


 
(iii) Subject to the Cheeseburger in Paradise, Inc. Hawaii Settlement Agreement
listed in Exhibit A-1 and the Third-Party Consents and Payments provisions
contained in this Agreement, including Paragraph 10.i. herein, Sublicensor shall
not restrict Sublicensee from: (A) advertising and promoting the Restaurants or
Products; or (B) advertising and promoting the Restaurants as part of
advertisements or promotions in electronic, print, broadcast or other media
subject to Sublicensor’s rights of review and approval.
 
g. Jimmy Buffett is currently the owner of the domain name address
“cheeseburgerinparadise.com” (the “Web Site”). The Web Site may be used by
Sublicensee in connection with promotional materials and the sale of Products by
the Restaurant(s). Upon submission of a written request by Sublicensee to
Sublicensor when Sublicensee has at least five Restaurants operating
concurrently, Jimmy Buffett will transfer ownership of the Web Site to
Sublicensee.
 
h.    (i) Sublicensor, Holdings and Jimmy Buffett agree to maintain the license
containing the grant of rights from Jimmy Buffett to Holdings and the sublicense
from Holdings to Sublicensor, in full force and effect during the Term of this
Agreement. Further, as long as Sublicensee is not in default of this Agreement,
any default in the master license agreement from Jimmy Buffett to Holdings or
the sublicense from Holdings to Sublicensor shall not constitute a default under
this Agreement and Jimmy Buffett and Sublicensor shall recognize the full force
and effect of this Agreement.
 
(ii) Holdings will not violate or license others to violate Paragraphs 2.a, the
last sentence of 2.c., 2.d. or 2.e.(i) of this Agreement. Jimmy Buffett shall
prohibit Holdings or any entity Controlled by Jimmy Buffett (as defined in
Paragraph 1) from violating Paragraphs 2.a., the last sentence of Paragraphs
2.c., 2.d, or 2.e.(i) of this Agreement. Jimmy Buffett shall be personally
liable for any breach or default resulting from any act which would be a breach
or default of Paragraphs 2.a., the last sentence of Paragraphs 2.c., 2.d. or
2.e.(i) of this Agreement, or the representation and warranty contained in
Paragraph 4.(a)(iv) of this Agreement, by any entity Controlled by Jimmy
Buffett, provided that the breach or default results in damage to Sublicensee or
its successors or assigns. In the event of a breach or default by a person or
entity other than an entity Controlled by Jimmy Buffett, Jimmy Buffett shall
have personal liability for such breach or default only if (x) the net worth of
Holdings and Sublicensor, at the time of discovery of the breach or default and
continuing until the remedy thereof is substantially less than their net worth
as of the date of this Agreement; or (y) Jimmy Buffett has signed any document
that directly authorizes the third party to engage in any conduct that would
violate Section 2 of this Agreement; or (z) Jimmy Buffett has given to the third
party any personal assistance directly connected to the specific activity that
constitutes the breach or default. In the event Jimmy Buffett is personally
liable for a breach or default by a person or entity other than an entity
Controlled by Jimmy Buffett solely under clause (x) of the immediately preceding
sentence, Jimmy Buffett’s personal liability shall be limited to commercially
reasonable efforts to remedy the breach or default. In no event shall Jimmy
Buffett be personally liable for a breach of this Agreement until he receives
notice of the breach and has the opportunity to cure the breach pursuant to
Paragraph 17 of this Agreement.
 
6

--------------------------------------------------------------------------------


 
3.
Cessation of Development.

 
a. For purposes of this Agreement, Sublicensee shall be deemed to have ceased
development if Sublicensee has not, in any period of twenty-four (24)
consecutive months, opened three (3) new Restaurants.
 
b. If Sublicensee ceases development:
 
(i). Sublicensor shall have the exclusive right and option to purchase the
entire (and not less than the entire) Membership Interest of Outback in
Sublicensee for its Fair Market Value.
 
(ii). Determination of Fair Market Value. For the purposes of this Section 3,
the “Fair Market Value” of the Membership Interest at issue shall be determined
in the following manner:
 
(i) Outback and Sublicensor shall in good faith attempt to agree upon the Fair
Market Value of Outback’s Membership Interest within ten (10) days following
Outback’s receipt of Sublicensor’s notice of exercise of its purchase option. If
there is no agreement on the Fair Market Value, Outback and Sublicensor shall in
good faith attempt to agree upon a mutually acceptable appraiser within fifteen
(15) days following the date of the notice of exercise. In the event they fail
to so agree, two (2) appraisers shall be appointed within thirty (30) days
following the date of the notice of exercise, one by Outback, and one by
Sublicensor. If Outback, on the one hand, or Sublicensor, on the other hand,
fail to appoint an appraiser within the thirty (30) day period specified herein,
the sole appraiser appointed within such thirty (30) day period shall be the
sole appraiser for the purposes of determining Fair Market Value of Outback’s
Membership Interest to be purchased pursuant to this Section 3. Outback and
Sublicensor shall promptly provide notice of the name of the appraiser so
appointed by such party to the other. The initial two appraisers shall in good
faith attempt to agree on the appointment of a third appraiser within fifteen
(15) days of the expiration of the thirty (30) day period. If the first two
appraisers fail to agree upon a third appraiser within such fifteen (15) day
period, either Outback or Sublicensor may demand the appointment of an appraiser
be made by the then director of the Regional Office of the American Arbitration
Association located nearest to Orlando, Florida, in which event the appraiser
appointed thereby shall be the third appraiser. Each of the appraisers shall
submit to Outback and Sublicensor, within thirty (30) days after the final
appraiser has been appointed (“Appraisal Period”), a written appraisal (the
“Appraisal”) of the Fair Market Value of Outback’s Membership Interest.
 
(ii) In connection with any appraisal conducted pursuant to this Agreement, the
parties hereto agree that any appraiser appointed hereunder shall be given full
access during normal business hours to all information required and relevant to
a valuation of Outback’s Membership Interest.
 
(iii) If three appraisers are appointed, the Fair Market Value of Outback’s
Membership Interest in question shall be equal to the numerical average of three
appraised determinations; provided, however, that if the difference between any
two appraisals is not more than ten percent (10%) of the lower of the two, and
the third appraisal differs by more
 
7

--------------------------------------------------------------------------------


 
than twenty-five percent (25%) of the lower of the other two appraisals, the
numerical average of such two appraisals shall be determinative.
 
(iv) Any appraiser, to be qualified to conduct an appraisal hereunder, shall be
an independent appraiser (i.e., not affiliated with Outback, its officers,
directors or controlling persons, Sublicensor or the MHI Principals), an M.A.I.
appraiser or its equivalent, and shall be reasonably competent as an expert to
appraise the value of the Membership Interest. If any appraiser initially
appointed under this Agreement shall, for any reason, be unable to serve, a
successor appraiser shall be promptly appointed in accordance with the
procedures pursuant to which the predecessor appraiser was appointed.
 
Notwithstanding the foregoing, if the determination of the Fair Market Value of
Outback’s Membership Interest by appraisal is not completed and all appraisal
reports delivered as provided herein within the Appraisal Period, then all
closing, payment, and similar dates subsequent thereto shall be automatically
extended one (1) day for each day delivery of the appraisal reports is delayed
beyond the end of the Appraisal Period.
 
(v) The cost of the appraiser appointed by each party shall be borne by each
such party. The cost of the third appraiser, if any, or the sole appraiser, in
the event Outback and Sublicensor mutually agree upon a single appraiser, shall
be borne equally by Outback and Sublicensor.
 
c. Exercise of Rights.
 
(i) Sublicensor shall exercise the purchase option contained herein by giving
written notice thereof (“Notice of Election”) to Outback within sixty (60) days
of the date of cessation of development (being the first day of the calendar
month following the expiration of the applicable period). If not timely and
properly exercised as provided in this Section, Sublicensor’s purchase option
shall lapse and shall thereafter be null and void.
 
(ii) The closing for any purchase hereunder shall be consummated and closed in
the Company’s principal office on a date and at a time designated by Sublicensor
in a notice to Outback, provided such consummation and closing date shall occur
within ninety (90) days from the end of the Appraisal Period. At such closing,
Outback shall execute and deliver all documents and instruments as are necessary
and appropriate, in the opinion of counsel for the Company, to effectuate the
transfer of Outback’s Membership Interest and Sublicensor shall deliver the
purchase price.
 
d.  If Sublicensee ceases development and Sublicensor does not timely exercise
its purchase option, then Sublicensee shall have twelve (12) months from date of
cessation of development to sell the existing Restaurants to a buyer that
intends to resume development of the Restaurants pursuant to the terms of this
Agreement (“Buyer”). Sublicensor shall have the final right of approval over any
Buyer presented by Sublicensee pursuant to this Paragraph 3e., which approval
Sublicensor may withhold at Sublicensor’s sole discretion.
 
e. If Buyer is approved by Sublicensor, Buyer shall have the following amount of
time from date of Buyer’s closing on the purchase in which to resume development
of the Restaurants. Buyer shall be deemed to have resumed development pursuant
to this Agreement
 
8

--------------------------------------------------------------------------------


 
 
when: (i) Buyer opens at least one (1) new Restaurant within eighteen (18)
months of closing and (ii) Buyer can show at least one (1) signed agreement for
the opening of a second Restaurant in a twelve (12) month period.
 
f. If the Restaurants are not sold by Sublicensee within twelve (12) months of
Sublicensee’s cessation of development for any reason, or if a subsequent Buyer
does not resume development as provided in Subparagraph 3.f., this Agreement
shall become non-exclusive. In any such event, Sublicensor shall have the right
to use the Licensed Marks on any restaurant which is more than a 75 mile
geographic radius mile from an existing Restaurant.
 
g. Notwithstanding the above, if Sublicensee has at least 250 Restaurants open,
Sublicensor shall have no rights to develop any additional Restaurants under any
circumstances, unless: (a) the number of Restaurants subsequently falls below
200; or (b) the amount of royalty income paid to Sublicensor falls below $ 25
million per year. Sublicensee may, at its sole discretion, choose to supplement
the royalty amount so that it does not fall below $ 25 million per year.
 
h. No Denigration. Sublicensee shall not denigrate or cause the denigration of
the Licensed Marks, and shall not take any other action not approved by
Sublicensor as provided herein that is harmful or potentially harmful to or
which disparages, ridicules or demeans the goodwill and reputation of
Sublicensor, Jimmy Buffett or the Licensed Marks. Sublicensor shall not
denigrate or cause the denigration of any Newly Developed Marks or Outback
Property, and shall not take any other action that is harmful or potentially
harmful to or which disparages, ridicules of demeans the goodwill and reputation
of Sublicensee, Outback, Outback Property, or the Newly Developed Marks.
 
i. Third-Party Sublicenses. Sublicensee shall obtain a license for the use by
Sublicensee of any intellectual property owned or controlled by a third party
which is neither Sublicensed pursuant to this Agreement nor created by
Sublicensee.
 
4.
Representations and Warranties.

 
a. As to specifically the name, trademark and service mark CHEESEBURGER IN
PARADISE identified in Exhibit B attached hereto and incorporated herein by
reference, Sublicensor represents and warrants to Sublicensee that subject to
the existing agreements set forth in Exhibit A-1, and third-party infringements
set forth in Exhibit A-2, which are incorporated herein by reference (together,
the “Disclosures set forth in Exhibit A”):
 

 
(i)
Sublicensor (and/or any entities Controlled by Sublicensor and/or Jimmy Buffett)
is the exclusive sublicensee of the CHEESEBURGER IN PARADISE mark in the United
States pursuant to an exclusive master license grant from Jimmy Buffett to
Holdings and an exclusive sublicense from Holdings to Sublicensor;

 

 
(ii)
Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by Sublicensor
and/or Jimmy Buffett) has the right to grant the sublicense to use the
CHEESEBURGER IN PARADISE mark in the United States, when approved as provided
herein, pursuant to an exclusive master license

 
9

--------------------------------------------------------------------------------


 

 
 
grant from Jimmy Buffett to Holdings and an exclusive sublicense from Holdings
to Sublicensor;

 

 
(iii)
No rights of third parties will be infringed or otherwise violated by
Sublicensee's use of the CHEESEBURGER IN PARADISE mark in the United States as
permitted in this Agreement; and

 

 
(iv)
Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by Sublicensor
and/or Jimmy Buffett) has not granted to any third party(ies) any rights that
would preclude or conflict with the grant of rights to use the CHEESEBURGER IN
PARADISE mark in the United States that is granted to Sublicensee by this
Agreement and pursuant to an exclusive master license grant from Jimmy Buffett
to Holdings and an exclusive sublicense from Holdings to Sublicensor; and

 

 
(v)
Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by Sublicensor
and/or Jimmy Buffett) shall engage in commercially reasonable efforts to protect
and defend the Licensed Marks.

 
b. With respect to any intellectual property not specifically designated above,
including use of the CHEESEBURGER IN PARADISE mark outside of the United States
and in any U.S. territories, Sublicensor grants to Sublicensee all rights that
Sublicensor has within the Territory, without making any representations or
warranties therefor.
 
5.
Assignability and Sublicensing.

 
Except as otherwise expressly permitted in this Agreement, Sublicensee shall not
have the right to assign, transfer or sublicense any of its rights hereunder
without the consent of Holdings, which Holdings may withhold at its sole
discretion. Notwithstanding the prior sentence, Sublicensee has the right to
merge with another company and to sell any or all of its outstanding stock or
member interest to another company. Holdings shall have the right to utilize
royalties paid by Sublicensee, or any successor in interest or any transferee of
any rights, without any restrictions.
 
6.
Term.

 
The term of this Agreement (“Term”) shall commence on the date hereof and shall
continue perpetually unless and until the termination provisions set forth in
Section 17 of this Agreement are exercised.
 
7.
Royalties and Fees.

 
a. The parties acknowledge that Sublicensee has paid fees to Sublicensor
pursuant to the Original Agreement. In addition, Sublicensee has previously paid
Holdings for consulting services. Sublicensee shall pay to Sublicensor as
consideration for the sublicense in this Sublicense Agreement of the Licensed
Marks, a sublicense for all sales which are not the subject of paragraph 7.b. as
follows:  
 
10

--------------------------------------------------------------------------------


 

 
(i)
on the day of Sublicensee’s official opening of the twentieth (20th) Restaurant
to the public, Sublicensee shall pay to Sublicensor an additional twenty
thousand dollars ($20,000) and shall pay to Holdings an additional nine hundred
eighty thousand dollars ($980,000) for consulting services; and

 

 
(ii)
commencing January 1, 2005, four and one half percent (4.5%) of each
Restaurant’s Net Sales (as defined in Section 1 of this Agreement) which shall
be paid to Sublicensor within ten (10) business days after the end of each
calendar month

 
b. Sublicensee shall pay Holdings fifty (50) percent of all net profits derived
from licensing fees or royalties or any other form of revenue received by
Sublicensee for use of the Licensed Marks on any product sold through a channel
of trade other than the Restaurants. The sublicense granted pursuant to this
Paragraph 7.b. shall only be available to the Sublicensee after it receives
express, written consent from the Sublicensor regarding the proposed sales of
products through a channel of trade other than the Restaurants. The calculation
of net profits shall be based on generally accepted accounting principles unless
the Sublicensor and Sublicensee agree to the contrary.
 
c. The royalty payable to Jimmy Buffett by Sublicensor shall be provided for in
a separate document.
 
8.
Statements and Payments.

 
a. Within ten (10) days after the end of each month during the Term of this
Agreement, Sublicensee shall provide to Sublicensor a complete and accurate
accounting statement for that month of its Net Sales relating to Products sold
under this Agreement, said statement to be certified as accurate by Sublicensee.
Each such accounting statement, which shall be in conformance with the
reasonable requirements of Sublicensor, must be submitted whether or not any
royalties have been earned during the accounting period. Accounting statements
and accompanying royalties, if any, shall be delivered to Sublicensor, do
Gelfand, Rennert & Feldman, 1880 Century Park East, Suite 900, Los Angeles,
California 90067, Attn: Irwin L. Rennert, via nationally recognized overnight
courier service that obtains acknowledgment of receipt by the addressee.
 
b. Acceptance by Sublicensor of any statement furnished or royalties paid shall
not preclude Sublicensor from questioning its correctness and, in the event that
any inconsistencies or mistakes are discovered, they shall be rectified by
Sublicensee within seven (7) calendar days of receipt by Sublicensee of
Sublicensor’s written notice of the inconsistency or mistake.
 
c. Time is of the essence with respect to all payments to be made and interest
at a rate of prime rate plus five (5) percent per annum, to be calculated
monthly on the unpaid balance, or the maximum legal rate of interest, whichever
is lower, shall accrue on any amount due Sublicensor calculated from the date on
which payment was due.
 
11

--------------------------------------------------------------------------------


 
9.
Audit.

 
a. Sublicensee shall keep complete and accurate books of account at its
principal place of business covering all transactions relating to this
Agreement.
 
b. All books of account and records of Sublicensee relating to this Agreement
shall be retained for at least four years after the end of each fiscal year to
which they pertain.
 
c. Sublicensor or its duly authorized representative shall have the right, at
reasonable hours of the day and upon reasonable, advance notice, to examine,
audit and copy such books of account, records, and all other documents and
material in Sublicensee’s possession or control with respect to this Agreement
and to make summaries thereof. In the event that such an audit reveals an
underpayment by Sublicensee, Sublicensee shall, within seven (7) calendar days
after Sublicensor’s notice of such underpayment, remit payment to Sublicensor in
the amount of the underpayment plus interest calculated at the rate of prime
rate plus five (5) percent per annum, or be calculated monthly on the unpaid
balance, or the maximum legal rate of interest, whichever is lower, calculated
from the date such payment(s) were actually due. Regarding each accounting
statement, Sublicensor must give written notice of an intent to exercise the
rights granted in this Paragraph 9.c. no later than the third anniversary of
Sublicensor’s actual receipt of each accounting statement that is the subject of
the examination.
 
d. If Sublicensee’s payments are not accurate by five percent (5%) or more,
Sublicensee shall pay the costs of the audit. Additionally, Sublicensee shall
immediately pay to Sublicensor the difference between the amount paid and the
amount owed, plus interest at the prime rate.
 
10.
Quality, Notices, Approvals and Samples.

 
a. Sublicensor’s Right of Approval.
 
Sublicensee acknowledges that the loyalty of Jimmy Buffett’s fans is an asset of
tremendous value to Sublicensor and Jimmy Buffett, and that meeting fan
expectations for a quality, fun experience at the Restaurants is of paramount
importance. To that end, Sublicensor, for its own protection and as the quality
control representative of Jimmy Buffett, shall, provided that such right is not
exercised in a manner intended to frustrate the purpose of the grant of the
sublicense, have the right to approve or disapprove (1) the taste, texture and
quality of Food items; (2) each particular use of the Licensed Marks; and (3)
each particular use of the “Cheeseburger in Paradise” song, including, but not
limited to:
 
(i) use of the Licensed Marks in connection with the design, manufacture,
packaging, promotion and sale of Products;
 
(ii) use of the Licensed Marks in connection with the Products;
 
(iii) the methods of advertising, promoting or marketing the Products or
Restaurants, including without limitation, (a) the incorporation of any element
of the Licensed Marks into any design of the Restaurants, audio or video
programming at the Restaurants, or other entertainment programming at the
Restaurants and (b) promotions,
 
12

--------------------------------------------------------------------------------


 
sponsorships, advertising or tradeouts in and/or for the Restaurants or that
focus primarily on the Restaurants;
 
(iv) any other materials or articles of any kind or nature that use the Licensed
Marks; and
 
(v) the use of the “Cheeseburger in Paradise” song in any audio or video
promotions or advertising in and/or for the Restaurants and, if approved in
writing in advance of such use, any other use of that song approved by
Margaritaville Holdings.
 
b. Submission of Proposed Uses for Approval. Sublicensee shall submit to
Sublicensor, for approval, prototypes or samples of each Product, prior to the
manufacture or dissemination of such Product. The Product shall be submitted
with its proposed labeling and packaging, if possible, but no Product shall be
deemed approved unless and until its labeling and packaging are also approved,
if they are submitted separately. If Sublicensee elects to first submit a
design, which Sublicensor approves, Sublicensee must still, except with respect
to matched print advertising, thereafter submit a prototype or sample for
Sublicensor's approval. With respect to matched print advertising, Sublicensee
must provide Sublicensor with a copy of the advertisement as it appeared in any
and all media promptly upon the first appearance of the advertisement in any
medium. As an example, if the identical advertisement is run for three
succeeding days in the same newspaper, Sublicensee need provide only the first
day’s advertisement, but Sublicensee shall indicate the additional days on which
the advertisement will appear in that newspaper. Prototypes submitted by
Sublicensee shall, upon Sublicensee’s written request, be returned by
Sublicensor. It shall not, however, be a breach of this Agreement if Sublicensor
fails to return a prototype. Sublicensee shall submit to Sublicensor, for
approval, a CD for each audio use and a DVD for each video use of the
“Cheeseburger in Paradise” song, depicting the particular use of the song. 
 
c. Sublicensor’s Approval of Proposed Uses.
 
Sublicensor shall use its commercially reasonable efforts to send a written
notice of approval or disapproval of each submission as outlined in
Paragraph l0.b. within fifteen (15) calendar days following Sublicensor’s
receipt of the submitted item. Written approval or disapproval shall be sent via
facsimile or nationally recognized overnight courier service that obtains
acknowledgment of receipt by the addressee. Notwithstanding anything to the
contrary in this Agreement, failure of Sublicensee to receive written approval
of any such submitted item within fifteen (15) calendar days following
Sublicensor’s receipt of Sublicensee’s submission, which receipt can be verified
by independent documentation produced by Sublicensee, shall constitute approval
of the proposed use. However, if Sublicensor provides Sublicensee with written
confirmation that Sublicensee may use such submitted item, even after the
expiration of a 15-day period, Sublicensee is authorized, subject to the terms
and conditions of this sublicense, to use the submitted item. Sublicensor’s
approval, given during a Management Committee meeting (as designated in the
Operating Agreement) shall constitute approval in accordance with the
requirements of this Paragraph 10.c. Sublicensee shall not have the right to use
the Licensed Marks or any element thereof unless the particular use by
Sublicensee has been approved by Sublicensor as provided in this Paragraph l0.c.
 
13

--------------------------------------------------------------------------------


 
d. Conformity of Sublicensed Uses to Approved Samples.
 
All Sublicensed Uses shall conform in all respects, including style, appearance,
materials, contents, workmanship and overall quality, to the prototypes or
samples that Sublicensor has approved in writing.
 
(i) If any Sublicensed Use later fails to conform to the approved prototype or
sample, then, within seven (7) calendar days after Sublicensee’s receipt of
written notice to that effect from Sublicensor, Sublicensor shall have the right
to withdraw its approval of the Sublicensed Use(s) by delivery of a further
written notice if the failure identified in the initial notice has not been
cured. Sublicensee shall then, upon receipt of such further notice, immediately
cease use of the particular Sublicensed Use(s) identified in the notice.
 
(ii) Upon Sublicensor’s request, Sublicensee will furnish to Sublicensor,
without charge, a reasonable number of samples of each Product, with its usual
packaging and labeling, if applicable, to permit Sublicensor to confirm that
Sublicensor’s standards are being observed. Sublicensor or its representatives
shall also have the right, at any time during normal business hours for the
Restaurants, to inspect Products at the Restaurants or wherever Products are
sold, and take a reasonable number of samples for purposes of quality
inspection, and shall have the right to visit the plant or plants where the
Products are made at any time during normal business hours for purposes of
quality inspection. For purposes of this Subparagraph 10.d.(ii) only, if any
Merchandise comes in various colors and sizes, such as a T-shirt, all the colors
and sizes collectively shall constitute one item of Merchandise, and samples of
each size and color need not be provided.
 
e. Restaurants.
 
(i) Material aspects of the Restaurants’ design and operating plans shall be
subject to Sublicensor’s approval, which right shall not be exercised so as to
frustrate the purpose of the grant of this sublicense. The approval of both
parties shall be required regarding Sublicensee’s policies on accommodating
Jimmy Buffett fan clubs at the Restaurants. Sublicensor has the right and shall
be given the opportunity to inspect each Restaurant at any time during its
construction and after all construction and interior decor and fitting out is
completed and each Restaurant is ready to open.
 
(ii) No material aspect of the System shall be changed without Sublicensor’s
approval in writing, which right shall not be exercised so as to frustrate the
purpose of the grant of this sublicense.
 
(iii) Sublicensor shall have the right to inspect all areas (public and
non-public) of each Restaurant at any time, to be served food and drink during
regular hours of service which, when consumed in public areas of each
Restaurant, shall be free of charge during regular hours of service; to
interview management and staff; and to inspect records (including, without
limitation, letters or notes regarding customer complaints) to make sure that
Sublicensor’s standards are being observed. Further, the overall quality of each
 
14

--------------------------------------------------------------------------------


 
      Restaurant shall not be less than that of either the existing Outback
Steakhouse restaurants or existing Margaritaville Restaurants.
 
f. Ownership of Artwork.
 
(i) All depictions of the Artwork and the copyright in all Artwork shall be
solely and exclusively owned by Sublicensor, except as otherwise provided in
Subparagraph 10.f.(iii). Notwithstanding Sublicensor’s ownership of all Artwork,
Sublicensor agrees that prior to the expiration or earlier termination of this
Agreement it will not use Artwork developed by Sublicensee unless Sublicensee
has consented to such use, it being acknowledged by Sublicensee that Sublicensor
has the right to use any underlying Licensed Mark that is incorporated in any
such Artwork.
 
(ii) Any and all original Artwork shall be sent to Sublicensor at no cost and
prepaid at Sublicensor’s request not later than thirty (30) days following the
termination or expiration of this Agreement.
 
(iii) To the extent that Sublicensee uses Outback Property on Products,
Sublicensor agrees that the Outback Property shall continue to be solely owned
by Outback and that Sublicensor shall not register as a trademark or service
mark any mark that includes Outback Property. Sublicensor shall indicate on any
copyright application in which the deposit specimen incorporates an element of
Outback Property that the Outback Property is a preexisting work excluded from
the scope of copyright sought.
 
g. Approval not a Warranty. Sublicensor’s approval of a Sublicensed Use or
Artwork does not mean that Sublicensor has determined that the item conforms to
applicable laws, that the item is safe or fit for its intended purpose or that
the item does not infringe the intellectual property or contractual tights of
others, except as otherwise expressly set forth herein. Sublicensor may also
revoke an approval if the item subsequently proves to be unsafe, to be deficient
in quality, to violate any law or to violate the rights of others that are
subsequently learned to have existed at the time approval was granted.
 
h. Licensed Marks and Newly Developed Marks.
 
(i) Sublicensee shall have the right to request that existing or newly developed
names, trademarks or service marks that incorporate an element of the Licensed
Marks be included in Exhibit B hereto as Licensed Marks and Sublicensor shall
have the right to reasonably grant or deny such request. The denial of such a
request on the ground that Sublicensee does not control the particular element
of the Licensed Marks for which a use is sought, or on the ground that existing
rights of a third party prevent approval of the request, shall not be deemed to
frustrate the purpose of the grant of this Agreement.
 
(ii) Sublicensee shall own any Newly Developed Marks, consisting of trademarks
or service marks that do not incorporate any element of the Licensed Marks.
 
15

--------------------------------------------------------------------------------


 
(iii) With respect to elements of the Licensed Marks that are subsequently
included in Exhibit B hereto in accordance with Subparagraphs 10.h.(i) and (ii),
Sublicense must still seek approval of each Sublicensed Use (as defined herein)
of each new element of the Licensed Marks pursuant to Paragraph 10.b. hereof. To
the extent that Sublicensor or Sublicensor’s principal intellectual property
attorneys are, at the time approval is requested, aware of exceptions to the
representations and warranties set forth in this Sublicense as they relate to
certain of such additional Licensed Marks, Sublicensor will provide Sublicensee
with such information. It is contemplated that such information will be added to
the Disclosures set forth in Exhibit A of this Agreement, as appropriate, but it
shall not be a breach of this Agreement if instead the information is conveyed
to Sublicensee in written form at the time the approval is given.
 
(iv) At the time that Sublicensor grants approval of an element of a Licensed
Mark for proposed use as a trademark or service mark, if the Licensed Mark is
not already registered as a federal trademark or service mark with the U.S.
Patent and Trademark Office for the goods or services on which the Licensed Mark
is proposed to be used, then Sublicensee will bear the cost of searching the
availability of the mark for use and registration and prosecution of any
subsequent trademark application. Sublicensor will control the process of
searching, registering and protecting such subject trademark application and
will cooperate with Sublicensor’s intellectual property attorneys in order to
facilitate any search, registration and/or prosecution of such subsequent
trademark application. If Jimmy Buffett and/or Sublicensor (and/or any entities
Controlled by Sublicensor and/or Jimmy Buffett) thereafter makes use of the mark
for such goods or services outside the Restaurants prior to the expiration or
earlier termination of this Agreement, Sublicensor will, within seven (7) days
after Sublicensor’s receipt of a written reimbursement request from Sublicensee,
reimburse Sublicensee for Sublicensee’s actual out-of-pocket costs of having
searched the mark and prosecuted the trademark application.
 
i. Third-Party Consents and Payments.
 
(i) Any use of any element of the intellectual property of Jimmy Buffett by
Sublicensee, other than the use of the Licensed Marks pursuant to the terms of
this Agreement, including but not limited to the use by Sublicensee of any
element of any book, short story or other literary property authored or
co-authored by Jimmy Buffett and the use by Sublicensee of any element of any
musical composition recorded by Jimmy Buffett such as music, lyrics, song titles
or concert videos (collectively, “Other Use”) shall be subject to Sublicensee’s
obligation: (1) to obtain the consent of all appropriate third parties,
including but not limited to publishers, record companies, unions, guilds, and
public performance societies; and (2) to pay all third-party license fees,
royalties and other costs in connection therewith; provided, however, that, if
such Other Use is otherwise approved by Sublicensor and/or Jimmy Buffett (and/or
any entities Controlled by Sublicensor and/or Jimmy Buffett) pursuant to this
Agreement, Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by
Sublicensor and/or Jimmy Buffett) shall grant or cause its Affiliates to grant
to Sublicensee the requested consent for such Other Use to the
 
16

--------------------------------------------------------------------------------


 
extent that Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by
Sublicensor and/or Jimmy Buffett) control such Other Use, and Sublicensor and/or
Jimmy Buffett (and/or any entities Controlled by Sublicensor and/or Jimmy
Buffett) shall use reasonable efforts to facilitate Sublicensee’s attempts to
obtain third-party consents for such Other Use to the extent that Sublicensor
and/or Jimmy Buffett (and/or any entities Controlled by Sublicensor and/or Jimmy
Buffett) do not control such Other Use.
 
(ii) Sublicensor and/or Jimmy Buffett (and/or any entities Controlled by
Sublicensor and/or Jimmy Buffett) shall not receive any compensation for their
consent to the Other Use pursuant to Subparagraph 10.(i)(i)(3) hereof other than
(1) the Royalties and/or Fees described in Paragraph 7 of this Agreement and
(2) royalties, except for the song “Cheeseburger In Paradise”, ordinarily paid
by or to book publishers, music publishers, record companies and their
respective creative contributors (e.g., authors, recording artists, producers
and songwriters) for the exploitation of books, audio recordings, visual
recordings, and audio-visual recordings (collectively, “Primary Copyright
Material”) in any configuration or media now known or hereinafter developed,
including in any electronic media, other than as an element of a restaurant
design, a menu, or an item of merchandise that is not an item of actual Primary
Copyright Material.
 
j. Prototypes. Both parties acknowledge that it is the intent but not the
obligation of the parties to use McBride and Company for the development of the
prototype and design of the CHEESEBURGER IN PARADISE marks and logos, so long as
McBride and Company is reasonable in determining any financial obligation of
Sublicensee for such development. Failure to retain McBride and Company shall
not constitute a breach of this Agreement.
 
11.      Required Markings. Sublicensee will display on Products any legends,
markings or notices that are required by law or that Sublicensor may reasonably
request. Notwithstanding the foregoing. Sublicensee shall not make any reference
to the Licensed Marks without including the ® or TM symbol, as appropriate, and
including the notation “[mark] is used under license.” Sublicensee may only
eliminate any or all legends, markings, notices or references with the express
prior approval of Sublicensor. Upon receipt of written notice from Sublicensor,
Sublicensee shall have seven (7) days to cure any omissions of such legends,
markings or notices.
 
12.
Ownership of Licensed Marks.

 
a. Sublicensee acknowledges that, as between it and Sublicensor, Sublicensor
and/or Jimmy Buffett (and/or any entities Controlled by Sublicensor and/or Jimmy
Buffett) is the owner of all rights in the Licensed Marks and the goodwill
associated therewith throughout the world and that Sublicensee has the exclusive
right to use the CHEESEBURGER IN PARADISE mark subject to: (i) the Disclosures
set forth in Exhibit A, and (ii) this Agreement.
 
b. Sublicensee agrees, during the Term of this Agreement and thereafter, never
to attack the rights of Sublicensor and/or Jimmy Buffett in and to the Licensed
Marks or the validity of the sublicense being granted herein.
 
17

--------------------------------------------------------------------------------


 
c. Sublicensee agrees that its use of the Licensed Marks inures to the benefit
of Sublicensor and/or Jimmy Buffett and that Sublicensee shall not acquire any
rights whatsoever in the Licensed Marks other than the rights expressly provided
in this Agreement
 
d. Sublicensor reserves to itself all rights, if any, not expressly granted to
Sublicensee or subject to a prohibition on Sublicensor’s use or license to
others to use.
 
e. Subject to Sublicensee’s rights pursuant to Paragraph 17 of this Agreement,
Sublicensee agrees and acknowledges that following the expiration or earlier
termination of this Agreement, Sublicensee will not use any of the Licensed
Marks for any purpose, including without limitation on or in connection with
Restaurants, Products, Food, Menu Items, Alcoholic Beverages or otherwise.
 
13.
Trademark and Copyright Protection and Infringements.

 
a. Sublicensor may obtain at its own cost and in Jimmy Buffett’s own name or the
name of an Affiliate or Sublicensor, appropriate copyright and trademark
protection for the Licensed Marks or newly developed marks not designated as
Licensed Marks worldwide, subject only to the attached Exhibits A-l and A-2.
Sublicensee agrees reasonably to cooperate with Sublicensor in protecting the
Licensed Marks, and for that purpose, Sublicensee will supply to Sublicensor or
its representatives from time to time and at no charge such samples, containers,
labels and similar material, and information regarding the Products or services
offered under this Agreement, as reasonably may be required. Sublicensee also
will execute and deliver to Sublicensor and/or Jimmy Buffett (and/or any
entities Controlled by Sublicensor and/or Jimmy Buffett), at any time, whether
during or after the Term of this Agreement and without further consideration,
such instruments of transfer and other documents as Sublicensor may prepare and
reasonably request in order to confirm Sublicensor’s and/or Jimmy Buffett’s
copyright or trademark ownership rights.
 
b. Sublicensee agrees that it shall not at any time, anywhere in the world,
apply for any registration of any copyright, trademark or other designation
which would affect the ownership of the Licensed Marks by Sublicensor and/or
Jimmy Buffett (and/or any entities Controlled by Sublicensor and/or Jimmy
Buffett) nor file any document with any governmental authority to take any
action which would affect the ownership of the Licensed Marks by Sublicensor
and/or by Jimmy Buffett (and/or any entities Controlled by Sublicensor and/or
Jimmy Buffett).
 
c. When requested by Sublicensor, Sublicensee agrees to assist Sublicensor in
connection with any intellectual property claims dealing with the enforcement of
Sublicensor’s and/or Jimmy Buffett’s (and/or any entities Controlled by
Sublicensor and/or Jimmy Buffett) rights in the Licensed Marks that Sublicensor
may choose to bring. Sublicensor agrees to reimburse Sublicensee’s reasonable
out-of-pocket expenses incurred in providing such assistance. With respect to
any intellectual property actions not caused by any breach of this Agreement by
Sublicensee that Sublicensor may choose to bring, Sublicensor shall, at
Sublicensor’s cost and expense, employ counsel of its own choice to direct the
handling of such claims and any settlement thereof. Sublicensor shall be
entitled to receive and retain all amounts awarded as damages, profits or
otherwise in connection with such suits.
 
18

--------------------------------------------------------------------------------


 
d. With the exception of any matters disclosed in the attached Exhibit A-1 and
A-2, Sublicensee hereby warrants that, as of the date of this Agreement, it has
no knowledge that anyone other than Sublicensor and/or Jimmy Buffett has any
rights, including without limitation copyright or trademark rights, in or to the
CHEESEBURGER IN PARADISE mark, or any element thereof, in the United States.
 
e. Sublicensor agrees that it shall promptly take commercially reasonable steps
to apply for and register the CHEESEBURGER IN PARADISE mark in the countries
within the Territory that are specifically designated by Sublicensee in which
Sublicensee can demonstrate a legitimate intent to open a Restaurant within
eighteen (18) months of Sublicensee’s request that Sublicensor pursue the
CHEESEBURGER IN PARADISE mark in that country.
 
14.
Indemnification.

 
a. Indemnification by Sublicensee. Sublicensee will defend, indemnify, and hold
Sublicensor, and its affiliated companies, and the respective officers,
directors, employees, agents, attorneys, heirs, members, successors, parents and
assigns of the foregoing, harmless against and in respect of: (i) any and all
loss, damage, or liability resulting from any breach or claim of breach of any
representation or warranty or the no fulfillment of any covenant, agreement or
obligation on the part of Sublicensee hereunder; and (ii) any and all actions,
suits, proceedings, demands, assessments, judgments, costs and expenses
(including reasonable attorneys’ fees and expenses) instant to the foregoing, or
resulting from tort claims or other claims arising out of Sublicensee’s use of
the Licensed Marks, including, without limitation (A) product liability or
similar claims based on sale of Products produced by, or to the order of,
Sublicensee, and (B) injury, wrongful death, negligence or battery claims by
customers of the Restaurants or their estates, except claims by a third party,
based on facts or circumstances not otherwise disclosed in Exhibit A-1 or A-2 of
this Agreement, that use of the CHEESEBURGER IN PARADISE mark pursuant to the
terms of this Agreement infringes or otherwise violates a third party’s
intellectual property.
 
b. Indemnification by Sublicensor. Sublicensor will defend, indemnify and hold
Sublicensee and its officers, directors, employees, agents, attorneys, members,
successors, parents and assigns harmless against and in respect of: (i) any and
all loss, damage, or liability resulting from any breach or claim of breach of
any representation or warranty or the non-fulfillment of any covenant, agreement
or obligation on the part of Sublicensor hereunder (ii) any and all claims,
actions, suits, proceedings, demands, assessments, judgments, costs and expenses
(including reasonable attorneys’ fees and expenses), collectively referred to as
“Claims” instant to the foregoing; and (iii) any and all Claims by a third party
based on facts not otherwise disclosed in Exhibit A-1 or A-2 to this Agreement
that use of the CHEESEBURGER IN PARADISE mark pursuant to this Agreement
infringes or otherwise violates such third-party’s intellectual property rights.
For avoidance of doubt, there is no indemnification to Sublicensee with respect
to Sublicensee’s use of any of the Licensed Marks outside the United States,
including U.S. territories, or for use of Licensed Marks other than the
CHEESEBURGER IN PARADISE mark within the United States.
 
c. Notification. If any demand, claim or suit is asserted or instituted with
respect to which a party may be entitled to indemnification under the foregoing
provisions, such party will
 
19

--------------------------------------------------------------------------------


 
give prompt notice thereof to the party who or which may be liable for
indemnification, including full details to the extent known.
 
d. Third-Party Intellectual Property Claims.
 
With respect to infringement claims by third parties against Sublicensee
asserting that Sublicensee’s use of the Licensed Marks infringes their rights,
Sublicensee will give prompt notice thereof to Sublicensor and Sublicensor shall
have the sole right to direct and control the defense and settlement of such
claims at Sublicensor’s sole expense, unless such claims are based on the breach
of this Agreement by Sublicensee, in which case such costs shall be borne
exclusively by Sublicensee. Such rights shall not be exercised in an arbitrary
or capricious manner.
 
15.       Video Simulcasts.
 
If Margaritaville Holdings, LLC receives a transmission of a concert or other
performance, of music performed by Jimmy Buffett, except for a transmission of a
live concert or other live performance intended to be transmitted within a one
(1)-mile radius, in the United States, Sublicensor shall cause Margaritaville
Holdings, LLC to permit Sublicensee, if Sublicensee elects to do so, to have the
transmission simultaneously broadcast to the Restaurants. Notwithstanding the
above, the Sublicensor has no duty to permit the transmission of any such
broadcast unless the Sublicensee maintains its own equipment with an operating
level that is substantially equal to or greater than the equipment found at
Jimmy Buffett’s Margaritaville in Orlando, Florida.
 
16.
Insurance.

 
a. Sublicensee shall, throughout the Term of this Agreement, obtain and maintain
at its own cost and expense, from a qualified insurance company, standard
liability and product liability insurance, the form of which must be acceptable
to Sublicensor, naming Sublicensor and Jimmy Buffett as additional named
insureds. The amount of coverage shall be a minimum of ten million dollars (S 10
million) combined single limit with a two hundred fifty thousand ($250,000)
self-insured retention deductible amount for each single occurrence for bodily
injury and/or for property damage. No events can erode the coverage unless
directly connected to the operation of the Restaurants. The policy shall provide
for ten (10) days notice to Sublicensor from the insurer by registered or
certified mail, return receipt requested, in the event of any modification,
cancellation or termination of the insurance. Sublicensee agrees to furnish
Sublicensor a certificate of insurance evidencing same within thirty (30) days
after execution of this Agreement and, in no event, shall Sublicensee use the
Licensed Marks prior to receipt by Sublicensor of such evidence of insurance.
 
b. Errors and Omission/Advertising Liability Insurance. Sublicensee shall use
its best efforts to obtain an insurance policy naming Sublicensee and
Sublicensor as named insureds and covering a minimum of ten million dollars ($10
million) resulting from any and all loss, damage, or liability resulting from
Sublicensee’s use of the Licensed Marks pursuant to this Agreement. If
Sublicensee is able to identify the availability of such a policy, then, prior
to obtaining the policy, Sublicensee shall provide notice to Sublicensor
specifying the precise terms
 
20

--------------------------------------------------------------------------------


 
and coverage of the policy, including the annual premium for the policy, and
Sublicensee and Sublicensor jointly shall negotiate the terms of the policy with
the insurer, such terms to be subject to the mutual approval and agreement of
Sublicensee and Sublicensor. The annual premium for the policy initially shall
be paid by Sublicensee, provided that, at the end of each fiscal year during
which the policy is in place, Sublicensee may deduct from the royalties payable
to Sublicensor hereunder an amount equal to twenty percent (2074 of the total
annual premium for the policy paid during such fiscal year. Notwithstanding the
foregoing provisions of this Paragraph 16.b., if Sublicensor, in Sublicensor’s
absolute discretion, believes that the annual premium for the policy is not
economically justified, then it shall so notify Sublicensee, in which case
Sublicensee shall not be required to purchase the policy; provided that if
Sublicensee then decides to purchase the policy, Sublicensee must then do so at
its sole expense.
 
17.
Termination and Cure of Breach.

 
In the event that any party objects to an alleged breach by another party, the
party alleging the breach shall give detailed written notice of the alleged
breach to the other party. Except as otherwise provided below or elsewhere in
this Agreement, the other party shall then have thirty (30) days after the date
of the receipt of such notice either to cure the breach (in the case of breaches
that reasonably can be cured within that period) or to begin to cure the breach
(in the case of breaches that cannot reasonably be cured within that period;
provided, however, that the other party diligently pursues the cure thereafter).
The party claiming breach shall have no right to file suit for breach of this
Agreement unless and until the thirty (30) day cure period has expired or, in
the case of breaches that cannot reasonably be cured within thirty (30) days and
in which the other party is diligently pursuing a cure, a reasonable additional
period has expired.
 
a. In the circumstances set forth in this Paragraph, Sublicensor may terminate
this Agreement upon seven (7) days’ advance, written notice to Sublicensee:
 

 
(i)
Sublicensee is dissolved, unless Sublicensee is administratively dissolved and
the dissolution is cured within thirty (30) days;

 

 
(ii)
Sublicensee files a petition in bankruptcy or is adjudicated a bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or an
arrangement pursuant to any bankruptcy law, or if a receiver is appointed for
Sublicensee (or Sublicensee’s business) who or which is not discharged within
thirty (30) days; or

 

 
(iii)
If, two or more times during a twelve (12) month period, Sublicensee fails to
pay royalties or fails to make submission of royalty statements within thirty
(30) days of the due date; or

 

 
(iv)
Sublicensee, its Affiliates, entities and their directors and senior officers
take or cause Sublicensee or any of Sublicensee’s directors or senior officers
to take any actions in connection with the Licensed Marks that materially damage
Sublicensor and/or the Licensed Marks or materially disparage Sublicensor and/or
Jimmy Buffett. Notwithstanding the

 
21

--------------------------------------------------------------------------------


 

 
 
foregoing, Sublicensee acknowledges an affirmative responsibility to take
commercially reasonable action to stop the conduct by any officers, directors,
agents or employees of Sublicensee or its Affiliates in the event that any of
the foregoing take or cause Sublicensee or any of Sublicensee’s officers,
directors, agents or employees to take any actions in connection with the
Licensed Marks that materially damage Sublicensor and/or the Licensed Marks or
materially disparage Sublicensor and/or Jimmy Buffet Sublicensor reserves the
right to pursue legal action against any individual or entity referenced in this
paragraph in the event that the foregoing occurs. Both parties acknowledge that
the above Subparagraph 17.a.(iv) shall not prohibit internal communication by
Sublicensee, its officers, directors, agents or employees for the purpose of
evaluating the relationship set forth in this Agreement between Sublicensor and
Sublicensee.

 
b. In the circumstances set forth in this Paragraph, Sublicensee must commence
and complete the cure of the breach as soon as possible and in no event later
than seven (7) days from Sublicensor’s notice of breach with respect to
Subparagraph 17.b.(i) and thirty (30) days from Sublicensor’s notice of breach
with respect to Subparagraphs 17.b.(ii), and b.(iii):
 

 
(i)
Sublicensee is subject to any voluntary order of any government agency involving
the safety, health or other hazards or risks to the public or, according to a
government agency having jurisdiction, operates the Restaurants m a manner that
is dangerous to the health and safety of the public; provided, however, that
Sublicensee shall not be required to completely remedy such a breach within
seven (7) days where that is not reasonably practicable, if it has promptly
commenced and is diligently pursuing a cure;

 

 
(ii)
Sublicensee breaches any provision of this Agreement that prohibits Sublicensee
from directly or indirectly assigning, transferring, sublicensing or otherwise
encumbering this Agreement or any of its rights or obligations thereunder; or

 

 
(iii)
Sublicensee sells dangerously defective Merchandise, Food or Alcoholic Beverages
without taking steps to reasonably correct or repair the defect immediately upon
receipt of notice of the defect by Sublicensee. In addition to any other
available remedies, Sublicensor shall have the right to withdraw approval of
Sublicensee’ s use of the Licensed Marks in conjunction with Merchandise, Food
or Alcoholic Beverages in the event a defect is not cured within sixty (60) days
from the date Sublicensee first becomes aware of the defect.

 
18.
Effect of Termination.

 
a. Buy-Out by Sublicensor. If Sublicensor exercises and closes on its exclusive
right and option to buy out Outback’s interest in Sublicensee pursuant to
Section 3 (“Buy-Out”),
 
22

--------------------------------------------------------------------------------


 
then all rights granted to Sublicensee pursuant to this Sublicense shall
immediately revert back to Sublicensor.
 
b. Change of Name of Venue. Upon the expiration or termination of this Agreement
with no Buy-Out by Sublicensor, Sublicensee shall have five (5) days to remove
all Restaurant signage and sixty (60) days to sell any Food, Alcoholic Beverages
or Merchandise manufactured prior to the expiration or termination of this
Agreement Sublicensee acknowledges that, in the event that this Agreement
expires or is terminated, all tights in and to the Licensed Marks shall revert
immediately back to Sublicensor.
 
c. Products. Upon the expiration or earlier termination of this Agreement for
any reason whatsoever, Sublicensee shall have no further right to manufacture or
sell the Products, to display the Licensed Marks or to use the Licensed Marks in
any way, and all uses of the above-referenced marks by Sublicensee shall cease,
including, without limitation, the manufacture or sale of the Products, except
as otherwise approved in writing by Sublicensor. Sublicensee will then destroy
all Products, unless Sublicensor consents in writing to another manner of
disposition. However, if this Agreement expires, or if this Agreement is earlier
terminated, other than under a provision that gives rise to a right of
termination under Paragraph 17.a. of this Agreement, (i) Sublicensee shall
promptly furnish Sublicensor a full and complete inventory showing all Products
on hand and in the process of manufacture, and (ii) Sublicensee shall provide
written assurance to Sublicensor that Products in process of manufacture shall
not be completed.
 
d. Upon the expiration or earlier termination of this Agreement, notwithstanding
anything to the contrary herein, all accrued and unpaid royalties due hereunder
shall become due and payable within seven (7) days after such event.
 
e. Sublicensee acknowledges that its failure to cease the use of the Licensed
Marks, or any class or category thereof at the expiration or earlier termination
of this Agreement, will result in immediate and irreparable damage to
Sublicensor and to the rights of any subsequent Sublicensee of Sublicensor.
Sublicensee acknowledges and admits that there is no adequate remedy at law for
failure to cease the manufacture, sale or distribution and Sublicensee agrees
that, in the event of such failure, Sublicensor shall be entitled to equitable
relief by way of injunctive relief and such other relief as any court with
jurisdiction may deem just and proper.
 
19.
Notices.

 
Except as provided in Subparagraph 8.a. of this Agreement with respect to
royalty and service fee payments and Accounting Statements, all notices required
to be sent to a party shall be in writing to the following addresses unless
notification of a new address is properly provided in accordance herewith. All
notices shall be delivered by facsimile and a nationally recognized overnight
courier service that obtains written acknowledgment of receipt by the addressee.
Notice shall be deemed given upon receipt.
 
23

--------------------------------------------------------------------------------


 
To Sublicensor:       Cheeseburger Holding Company, LLC
256 Worth Avenue
Suite Q-R
Palm Beach, Florida 33480
Attention: John Cohlan
Facsimile: 561-835-9584
 
and       Jeffrey M. Smith
Greenberg Traurig, LLP
3423 Piedmont Road, Suite 200
Atlanta, Georgia 30305
Facsimile: 404-237-5260
 
To Sublicensee:    Cheeseburger in Paradise, LLC
2202 N. Westshore Blvd.
Suite 500
Tampa, FL 33607
Attention: Chris Sullivan
Facsimile: 813-281-2114
 
With a copy to:        Joe Kadow, Esq.
Outback Steakhouse Inc.
5th Floor
2202 N. Westshore Blvd.
Suite 500
Tampa, FL 33607
Facsimile: 813-281-2114
 
20.
Dispute Resolution.

 
Sublicensor and Sublicensee acknowledge that it is their respective best
interests to resolve disputes arising out of the relationship created through
this Agreement through mutual agreement without the assistance of the judicial
process wherever reasonably possible. Sublicensor and Sublicensee agree that as
a condition precedent to the institution of any litigation of issues between
Sublicensor and Sublicensee arising out of this Agreement, the following efforts
will be undertaken:
 

 
a.
First, disputes which are not promptly resolved by Sublicensee’s employee
charged with responsibility for the day-to-day operation of the Restaurants and
Sublicensor or Sublicensor’s designated representative shall be submitted for
review and discussion to the senior executives of Sublicensee and Sublicensor
who have full authorization to make decisions necessary to resolve the dispute.

 

 
b.
Second, in the event the dispute is not resolved through the efforts of the
senior executives within ten (10) days following submission of the issue to the
senior executives, either party may invoke mandatory mediation of the dispute
utilizing the services of an independent licensed Mediator. The costs of the
Mediator shall

 
24

--------------------------------------------------------------------------------


 

 
 
be shared equally between Sublicensor and Sublicensee. Senior executives from
both parties shall personally participate in the mediation proceedings
contemplated herein and shall endeavor in good faith to achieve a resolution of
the dispute though mutual agreement The senior executives, who shall have full
authority to decide on behalf of and bind their respective entities, will
allocate at least one (1) full business day of their time in for the mediation
process on any issue submitted to mediation hereunder.

 

 
c.
Third, in the event mutual agreement cannot be achieved though the foregoing
process, within thirty (30) days from the date mediation begins, either party
may submit the dispute for arbitration in Orlando, Florida. In the event a
dispute is submitted for arbitration, both parties agree that the rules of the
American Arbitration Association (AAA) shall govern.

 

 
d.
Fourth, any party to this Agreement may apply to any court of competent
jurisdiction for equitable relief, after complying with the notice procedure set
forth in Paragraph 19.a.

 
21.
Choice of Laws.

 
This Agreement shall be governed by, and its terms and conditions construed in
accordance with, applicable common law and statutes of the State of Delaware,
without giving effect to the conflict of law rules of that State.
 
22.
Waiver.

 
No waiver by any party of a breach or a default hereunder shall be deemed a
waiver by such party of a subsequent breach or default of a similar nature.
 
23.
Severability.

 
In the event that any term or provision of this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision and
this Agreement shall be interpreted and construed as if such term or provision,
to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained therein.
 
24.
Revocation of Prior Agreements.

 
Any and all prior agreements, including (a) any and all prior agreements between
Sublicensee, on one hand, and Sublicensor, on the other, and (b) any and all
prior agreements between Sublicensee and any other corporation or entity
controlled by Sublicensor, relative to the licensing of all or part of the
Licensed Marks and to any other matters discussed herein, are hereby revoked,
and the provisions of this Agreement alone shall be determinative of the
conditions pursuant to which Sublicensee shall be Sublicensed to use the
Licensed Marks and the resolution of such other described matters.
 
25

--------------------------------------------------------------------------------


 
25.
Headings.

 
The headings in this Agreement are solely for convenience and shall not be used
to interpret or construe this Agreement.
 
26.
Integration.

 
The Agreement represents the entire understanding between the parties hereto
with respect to the subject matter hereof and supersedes all previous
representations, understandings or agreements, oral or written, between the
parties with respect to the subject matter hereof and cannot be modified except
by a written instrument signed by all of the parties hereto.
 
27.
Time.

 
Time is of the essence in this Agreement.
 
28.
Third-Party Beneficiaries.

 
Nothing in this Agreement shall give rise to any rights to any Person not a
party to this Agreement or to any Affiliates of the parties.
 
29.
Ambiguities.

 
Any ambiguities in the language, content or structure of this Agreement shall
not be construed against the drafter. The parties acknowledge that they have,
through their own attorneys, participated in the drafting of this agreement.
 
30.
Signatures.

 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same agreement. The signature of a party obtained via facsimile shall be
valid and binding for all purposes.
 
31.
Injunctive Relief.

 
Sublicensor agrees that a breach of any of the covenants contained in
Paragraph(s) 2.a., 2.e., and 2.f.(i) of this Agreement may cause irreparable
injury to Sublicensee for which the remedy at law may be inadequate and would be
difficult to ascertain. Therefore, in the event of the breach of threatened
breach of any such covenants, Sublicensee shall be entitled, in addition to any
other rights and remedies it may have at law or in equity, to seek an injunction
to restrain Sublicensor from any threatened or actual activities in violation of
any such covenants. Sublicensor hereby consents and agrees that temporary and
permanent injunctive relief may be granted in any proceedings which might be
brought to enforce any such covenants without the necessity of proof of actual
damages, and in the event Sublicensee does apply for such an injunction,
Sublicensor shall not raise as a defense thereto that Sublicensee has an
adequate remedy at law.
 
26

--------------------------------------------------------------------------------


 
32.
Binding Effect.

 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective Affiliates, sublicensees, successors and permitted
assigns.
 
By their execution below, the parties hereto have agreed to all of the terms and
conditions of this Agreement.
 
 

  CHEESEBURGER HOLDING COMPANY, LLC                     By: /s/ John Cohlan    
        Name: John Cohlan             Title: Chief Executive Officer           
          CHEESEBURGER IN PARADISE, LLC                     By: /s/ Debra A.
Eybers             Name: Debra A. Eybers             Title: President  

 
By their execution below, Jimmy Buffett has agreed to the terms and conditions
set forth in Subparagraphs 2.b., 2.d., 2.e.(i), 2.h.(i) and 2.h.(ii) of this
Agreement, and Holdings has agreed to the terms and conditions set forth in
Subparagraphs 2.d., 2.e.(i), 2.h.(i), 2.h.(ii) and the last sentence of
Subparagraph 2.c. of this Agreement.
 

        By: /s/ Jimmy Buffett  

 
27

--------------------------------------------------------------------------------


 

  MARGARITAVILLE HOLDINGS                     By: /s/ John Cohlan            
Name: John Cohlan             Title: Chief Executive Officer   

 
 
 
28

--------------------------------------------------------------------------------



EXHIBIT A-1
 
Summary of Existing Agreements
 


I. Restaurant/Store License Agreements
 
A. Key West Restaurant
 
License Agreement dated as of November 14, 1989 by and between Jimmy Buffett and
Jimmy Buffett's Margaritaville Restaurant of Key West, Inc., granting a
non-exclusive, non-assignable, non-transferable license, without the right to
grant sublicenses, to use the name and likeness of Jimmy Buffett, and any and
all copyrights, song titles (including but not limited to "Cheeseburger in
Paradise"), trademarks and other intellectual property owned or created by Jimmy
Buffett (the "Property") solely in connection with the operation of one
restaurant in Key West, Florida. All artwork relating to the Property,
notwithstanding its invention, is property of Buffett.
 
B. Key West Store
 
License Agreement dated as of November 1, 1991 by and between Jimmy Buffett and
the Margaritaville Store, Inc., granting a non-exclusive, non-assignable,
non-transferable license, without the right to grant sublicenses, to use the
name and likeness of Jimmy Buffett, and any and all copyrights, song titles
(including but not limited to "Cheeseburger in Paradise"), trademarks and other
intellectual property owned or created by Jimmy Buffett (the "Property") solely
in connection with the operation of a souvenir store in Key West, Florida. All
artwork relating to the Property, notwithstanding its invention, is property of
Buffett.
 
28

--------------------------------------------------------------------------------


 
C. New Orleans Restaurant
 
License Agreement dated as of March 1, 1993 by and between Jimmy Buffett and
Margaritaville Cafe of New Orleans, Inc., granting a non-exclusive,
non-assignable, non-transferable license, without the right to grant
sublicenses, to use the name and likeness of Jimmy Buffett, and any and all
copyrights, song titles (including but not limited to "Cheeseburger in
Paradise"), trademarks and other intellectual property owned or created by Jimmy
Buffett (the "Property") solely in connection with the operation of one
restaurant at 1104-14 Decatur Street, New Orleans, Louisiana 70116. All artwork
relating to the Property, notwithstanding its invention, is property of Buffett.
 
D. New Orleans Store
 
License Agreement dated as of May 8, 1992 by and between Jimmy Buffett and
Margaritaville New Orleans, Inc., granting a non-exclusive, non-assignable,
non-transferable license, without the right to grant sublicenses, to use the
name and likeness of Jimmy Buffett, and any and all copyrights, song titles
(including but not limited to "Cheeseburger in Paradise"), trademarks and other
intellectual property owned or created by Jimmy Buffett (the "Property") solely
in connection with the operation of a souvenir store at #1 French Market Place,
New Orleans, Louisiana. All artwork relating to the Property, notwithstanding
its invention, is property of Buffett.
 
E. Charleston Store
 
License Agreement dated as of 1999 by and between Jimmy Buffett and
Margaritaville Charleston, Inc., granting a non-exclusive, non-assignable,
non-transferable license, without the right to grant sublicenses, to use the
name and likeness of Jimmy Buffett, and any and all copyrights, song titles
(including but not limited to "Cheeseburger in Paradise"), trademarks and other
intellectual property owned or created by Jimmy Buffett (the "Property") solely
in connection with the operation of a retail store located at 282 King Street,
Charleston, South Carolina 29401. All artwork relating to the Property,
notwithstanding its invention, is property of Buffett.
 
29

--------------------------------------------------------------------------------


 
 
F.  Las Vegas Store/Restaurant

 
Parball, Inc., Margaritaville Las Vegas, LLC, and Margaritaville Holdings, LLC
formed MP Flamingo, LLC for the sole purpose of developing, constructing,
operating, maintaining, and managing a restaurant (including bar, entertainment
venue, and retail store) at the Flamingo Casino in Las Vegas, Nevada. License
Agreement dated as of June 5, 2002 between Margaritaville Holdings, LLC and MP
Flamingo, LLC., granting a non-exclusive license to use the tradename, service
marks, trademarks, logos, recipes, menus, operations manuals, concepts, trade
secrets, culinary expertise, training programs, and other intellectual property
associated with the Margaritaville restaurants and retail concept, including the
right to use the Jimmy Buffett name and sell merchandise bearing the properties.
The agreement includes territory restrictions for other Margaritaville
Holdings-affiliated restaurants, excluding the Outback Steakhouse/ Cheeseburger
in Paradise restaurants in Clark County, Nevada, or within a 50-mile radius from
Parball-owned facilities outside Clark County.


G.  Jamaica Agreement
 
Jimmy Buffett/Margaritaville Holdings entered into a license agreement in April
2001 with Margaritaville Ltd., a company incorporated under the laws of Jamaica,
granting a non-exclusive, non-assignable, non-transferable license to use the
MARGARITAVILLE, JIMMY BUFFETT’S MARGARITAVILLE, JIMMY BUFFETT’S, and
CHEESEBURGER IN PARADISE marks, as well as the name and approved likeness of
Jimmy Buffett, copyrights, songs, play and book titles, song lyrics, trademarks
and other intellectual property for the development of restaurants and related
merchandise in the Caribbean. The agreement specifically provides for the
development of restaurants and sale of products in a Territory consisting of:
Jamaica, Cayman Islands, St. Lucia, Dominican Republic, Dominica, Barbados,
Antigua, Grenada, St. Maarten, Turks & Caicos Islands, British Virgin Islands,
U.S. Virgin Islands, and Cuba, including airports in those countries.
 
H. Orlando Restaurant
 
Jimmy Buffett entered into a trademark license agreement on September  11, 1997
with Universal City Restaurant Partners, L.P., the general partner of which is
Margaritaville Holdings,
 
30

--------------------------------------------------------------------------------


 
L.L.C. and the limited partner of which is Universal City Development Partners.
Pursuant to this agreement, Buffett granted to Universal an exclusive license to
develop a Jimmy Buffett's Margaritaville Cafe restaurant or a restaurant, night
club or other venue primarily for food or beverage in the "exclusive territory".
Buffett agreed not to open a competing establishment in a territory consisting
of: a territory that is within (1)  a 150 mile radius of the Universal venue or
(2)  any gated-attraction theme park (or entertainment complex attached to a
theme park) in the State of Florida with an annual attendance of at least
500,000 customers. Further, Buffett granted a non-exclusive license to Universal
to use any and all copyrights, song titles, trademarks, and other intellectual
property owned by Buffett (or any Buffett affiliate), except the mark
MARGARITAVILLE as a promotional slogan in connection with the sale of margarita
cocktails in restaurants (pursuant to the Chi-Chi’s Agreement), and A1A and
Design for clothing and headwear. The CHEESEBURGER IN PARADISE mark is
specifically licensed to Universal for : (1)  T-shirts and sweatshirts and (2)
sandwiches; the JIMMY BUFFETT’S mark is specifically licensed to Universal for
restaurant/nightclub and souvenir store services; and the MARGARITAVILLE and
JIMMY BUFFETT’S MARGARITAVILLE marks are specifically licensed for
restaurant/nightclub and souvenir store services, T-shirts, sweatshirts, polo
shirts, outerwear, headwear, beverage glassware and cups.
 
However, the license agreement is potentially broad enough to include uses of
the above marks by Universal for unlimited goods and services sold either
through the restaurant or channels of trade with approval by Buffett, which
approval can be withdrawn at any time at Buffett's sole discretion upon seven
(7) days notice to Universal. Such discretion must be exercised reasonably
according to the express terms of the agreement based on circumstances other
than a legal issue raised by Universal’s use of such item, or a use by Universal
that is inconsistent with an approved use previously granted by Buffett for a
particular item. Uses of the marks other than for the specifically designated
goods are designated non-essential to the terms of the license in Paragraph 
3(b).
 
All artwork depicting the marks, notwithstanding its invention, is property of
Buffett, but can only be used by Buffett with Universal’s consent during the
term of the license.
 
31

--------------------------------------------------------------------------------




I. Cancun Restaurant
 
Jimmy Buffett/Margaritaville Holdings entered into an exclusive license
agreement for a Margaritaville restaurant in Cancun, Mexico. The agreement
contemplates a non-exclusive right to use certain service marks, trademarks,
trade names, copyrights, slogans, logos and trade dress as are used in
conjunction with Orlando and other existing Margaritaville restaurants. The
Agreement explicitly excludes the right to use CHEESEBURGER IN PARADISE as the
name of a restaurant, the right to use MARGARITAVILLE as a promotional slogan in
connection with the sale of margarita cocktails in restaurants in the U.S., the
right to use DON’T STOP THE CARNIVAL for any goods and services, and the right
to use A1A & Design for clothing and hats. The Agreement was executed on January
16, 2002 for a ten-year term, with two ten-year renewal periods. Airport
locations in or near Cancun are also being negotiated.


J. Cozumel Restaurant
 
Jimmy Buffett/Margaritaville Holdings entered into an exclusive license
agreement for a Margaritaville restaurant in Cozumel, Mexico. The agreement
contemplates a non-exclusive right to use certain service marks, trademarks,
trade names, copyrights, slogans, logos and trade dress as are used in
conjunction with Orlando and other existing Margaritaville restaurants. The
Agreement explicitly excludes the right to use CHEESEBURGER IN PARADISE as the
name of a restaurant, the right to use MARGARITAVILLE as a promotional slogan in
connection with the sale of margarita cocktails in restaurants in the U.S., the
right to use DON’T STOP THE CARNIVAL for any goods and services, and the right
to use A1A & Design for clothing and hats. The Agreement will be executed in the
near future for a ten-year term, with two ten-year renewal periods. Airport
locations in or near Cozumel are also being negotiated.


II. Other License Agreements
 
A. License Agreement between Margaritaville Holdings, Inc. and Mott’s, Inc.
 
Margaritaville Holdings granted an exclusive license agreement to Mott’s, Inc.
to manufacture, label, package, distribute and sell ready-to-drink pre-mixed
alcoholic beverages and alcoholic and non-alcoholic cocktail mixers within the
United States, Canada and Mexico
 
32

--------------------------------------------------------------------------------


 
under the MARGARITAVILLE mark and variations thereof. The license was entered
into on September 30, 2000, for a term of four years, with an option to renew
for two additional terms of two years each.
 
B. License Agreement between Margaritaville Shrimp Holding Co.,
  Margaritaville Holdings, LLC and Fishery Products International


Margaritaville Holdings granted Fishery Products an exclusive license to package
and distribute frozen pre-packaged food products that contain shrimp under the
mark MARGARITAVILLE SHRIMP in the United States, with provisions in the
Agreement for expansion of the products to include other seafood and automatic
expansion of the territory to include countries in which Buffett acquires
trademark rights in MARGARITAVILLE SHRIMP. The Agreements were executed on June
15, 2002, for a three year term and provide for two renewal periods.


C. License Agreement between Cheeseburger Holding Company, LLC and
     Cheeseburger in Paradise, LLC
 
Pursuant to master licenses from Jimmy Buffett to Margaritaville Holdings and
Margaritaville Holdings to Cheeseburger Holding Company, LLC (“CHC”), CHC has
granted an exclusive license to Cheeseburger in Paradise, LLC (a subsidiary of
OS Tropical, Inc./ “Outback”) for use of the CHEESEBURGER IN PARADISE mark for
restaurants, merchandise, prepared, packaged foods, alcoholic beverages, menu
items and promotional items. The exclusive license grant is subject to
exceptions which allow Jimmy Buffett and/or his controlled entities to use the
mark in existing Margaritaville stores and restaurants and on tour merchandise
and merchandise sold through the Coconut Telegraph in a manner materially
consistent with current use of the mark, and allow Jimmy Buffett the exclusive
right to use the mark in connection with music and literary compositions. Jimmy
Buffett and/or his controlled entities are expressly forbidden from using or
granting licenses to third parties to use the mark for any other goods or
services without prior approval.
 
Jimmy Buffett also granted a non-exclusive license to use his name, image,
likeness, song titles, literary titles, and images related to Jimmy Buffett
(i.e. parrots, fins, a seaplane) with prior written approval, not to be
unreasonably withheld.
 
33

--------------------------------------------------------------------------------


 
The territory covered by the agreement is worldwide with the express exclusion
of Japan, Hawaii and Mexico. The term of the agreement is perpetual subject to
express termination provisions set forth in the agreement.
 
Further, the agreement defines Margaritaville Restaurants as (A) a large scale
“entertainment” concept with entertainment elements constructed as part of the
interior of the building, (B) featuring live entertainment, (C) having the size
of not less than 7,500 square feet, and (D) having an interior improvement cost
(excluding cost of land and building) of not less than $300 per square foot, and
restricts Jimmy Buffett and his controlled entities from operating
Margaritaville Restaurants other than as described above. However, the agreement
allows the continued existence of the New Orleans and Key West Margaritaville
Restaurants, which do not meet the above criteria, and allows the operation of
Margaritaville Restaurants in the Caribbean, defined as Jamaica, Cayman Islands,
St. Lucia, Dominican Republic, Dominica, Barbados, Antigua, Grenada, St.
Maarten, Turks and Caicos Islands, British Virgin Islands, U.S. Virgin Islands
and Cuba, that meet the criteria of (A) through (C), above, but not (D).
Further, Buffett and his controlled entities shall have the right to operate, or
sublicense others to operate a Margaritaville Restaurant at the Jamaica Airport
at Montego Bay, Jamaica that does not meet the criteria of (A)-(D) above.
 
D. License Agreement Between Margaritaville
     Tequila, LLC and David Sherman Corp.


Margaritaville Tequila, LLC, pursuant to license agreement with Margaritaville
Holdings, Inc., granted David Sherman an exclusive license to use and/or
sublicense affiliates or third parties to use the MARGARITAVILLE mark for all
purposes relating to the manufacturing, bottling, labeling, packaging,
importing, selling, advertising, marketing and distributing tequila products
worldwide as well as the non-exclusive license to use and/or sublicense
affiliates or third parties to use the MARGARITAVILLE mark for promotional items
relating to tequila. The agreement was executed on June 14, 2002, for an initial
term of ten years, with options to renew for two additional ten year periods.
 
34

--------------------------------------------------------------------------------


 
E. License Agreement Between Margaritaville SPI, LLC
     and Sunbeam Products, Inc.
Pursuant to master licenses from Jimmy Buffett to Margaritaville Holdings, LLC,
and Margaritaville Holdings to Margaritaville SPI, LLC (“SPI”), SPI has granted
an exclusive license to Sunbeam Products, Inc. for use of the MARGARITAVILLE
Design Mark including the Hemisphere Dancer Cartouche Design, for blenders,
coolers, and grills, with provisions in the Agreement for expansion of the
products to include small appliances for food and beverage preparation and
cooking, and indoor and outdoor cookware, indoor and outdoor tabletop
accessories, indoor and outdoor tableware and indoor and outdoor gas and
electric lighting products. The license was entered into on July 14, 2004, for a
term expiring on December 31, 2013, with options to renew for three additional
terms of five years each.
 
F. License Agreement Between Margaritaville Footwear, LLC
    and ACI International
 
Pursuant to master licenses from Jimmy Buffett to Margaritaville Holdings, LLC,
and Margaritaville Holdings to Margaritaville Footwear, LLC (“Footwear”),
Footwear has granted an exclusive license to ACI International to advertise,
merchandise, promote, publicize, and sell footwear under the mark MARGARITAVILLE
to mid-tier retailers (such as department stores, family footwear stores,
sporting goods stores, specialty retailers and surf shops), clubs (such as
Costco, Sam's, Price Club, etc.), and price retailers (such as T.J. Maxx, Ross,
etc.), in any location where the mark is registered. The license was entered
into on July 19, 2004, for a term expiring on December 31, 2007.
 
G. License Agreement between Jimmy Buffett and Chi-Chi’s, Inc.
 
In 1988, Jimmy Buffett and Chi-Chi’s, Inc. entered into a perpetual exclusive
license agreement granting Jimmy Buffett a license to use Margaritaville as “all
or part of the name of restaurants in the United States," based upon Chi-Chi’s
prior use and registration for Margaritaville for restaurant services. Pursuant
to this agreement, Chi-Chi’s agreed to use the Margaritaville mark only as the
name of particular rooms or areas within restaurants and/or as promotional
slogans and advertising in restaurants operated by it or its affiliates. Jimmy
Buffett further agreed not to use Margaritaville “as a promotional slogan in
connection with the sale of
 
35

--------------------------------------------------------------------------------


 
margarita cocktails in restaurants.” In 2004, Jimmy Buffett purchased Chi-Chi’s
prior registrations of the Margaritaville mark.
 
III. Settlement/Coexistence Agreements
 
A. Cheeseburger In Paradise, Inc.
 Hawaii Settlement Agreement


The owners of a restaurant in Hawaii (CIPI) own U. S. Registration No. 1,765,057
for CHEESEBURGER IN PARADISE and Design for restaurant and bar services;
Registration No. 2,418,610 for CHEESEBURGER IN PARADISE for restaurant and bar
services; Application Ser. No. 75/553,387 for CHEESEBURGER IN PARADISE & Design
for restaurant and bar services; and Application Ser. No. 75/978,135 for
CHEESEBURGER IS A STATE OF MIND for restaurant and bar services.
 
 Pursuant to a confidential settlement agreement and Court Order issued by the
United States District Court for the Central District of California, Western
Division, CIPI has limited its use of the CHEESEBURGER IN PARADISE marks within
the United States to (1)  the name of no more than one restaurant in Lahaina,
Maui, Hawaii and one restaurant in Waikiki, Oahu, Hawaii; (2)  menu items at
each of the two restaurants; and (3)  promotion of the restaurants. Outside of
the U.S., CIPI has limited its use of the CHEESEBURGER IN PARADISE marks to
Mexico and Japan.
 
Pursuant to that same Settlement Agreement and Court Order, Jimmy Buffett or any
company in which Jimmy Buffett is a majority shareholder or controlling party,
has the right to use the CHEESEBURGER IN PARADISE mark anywhere in the
world, except that in Hawaii, Mexico and Japan only, Buffett shall not use the
mark on, in connection with or as a name of a bar, casino, restaurant,
nightclub, lodging or resort services; as a food item; or on a food menu
 
other than either in an ornamental manner with at least, and no more prominently
than one other song, book or play title or other word mark of [Buffett]; or as a
mark for or in connection with merchandise items, provided other merchandise
items without that mark also appear or are mentioned in the same section of the
menu. ¶7(a)(ii).
 
36

--------------------------------------------------------------------------------


 
The agreement expressly states that CIPI shall not be limited in the number of
restaurants it may open in Hawaii bearing the CHEESEBURGER IN PARADISE mark.
Additionally, CIPI has limited rights to sell merchandise bearing the
CHEESEBURGER IN PARADISE mark.
 
Buffett may not use or display the CHEESEBURGER IN PARADISE mark anywhere in the
world in the manner specifically depicted in CIPI's Registration No.  1,765,057
(below):


 
(CIPI Design)


 
Buffett is permitted to use the CHEESEBURGER IN PARADISE song title or mark
anywhere in the world in conjunction with the promotion, advertising or
marketing of any goods, merchandise, services or businesses in any media,
including via the Internet, mass mailings of catalogs or any other means,
provided that within the U.S., such marketing, advertising or promotion is not
disseminated primarily to Hawaii," and “within Mexico and/or Japan, such
advertising, marketing or promotion is not primarily targeted to areas where
Defendants [CIPI] have provided [Buffett] with written notice . . . that [CIPI]
. . . or any other company of which any one or more of the Defendants [CIPI] is
a majority shareholder or controlling party, owns or operates a restaurant under
the name ‘Cheeseburger in Paradise’.”
 
Despite this Settlement Agreement, CIPI has recently opposed Licensor’s use of
the CHEESEBURGER IN PARADISE & Design marks for jewelry, beverage glassware,
clothing and nightclub services in the U.S. (Single Palm Design and Multiple
Palm Design). The Board dismissed the oppositions with prejudice. A lawsuit
filed by Jimmy Buffett against CIPI in federal court in California for
violations of the Settlement Agreement is currently pending.


 
B. Co-Existence Agreement between Jimmy Buffett and Tropic Isle Foods, Inc.
 
Pursuant to the terms of a co-existence agreement between Buffett and Tropic
Isle Foods, Inc., Tropic Isle will not object to use or registration of
MARGARITAVILLE by Buffett for any goods, services and business throughout the
world, including Northern California and Hawaii, except Buffett cannot use
MARGARITAVILLE as the name of a restaurant in Northern California or on the four
main Hawaiian islands.
 
37

--------------------------------------------------------------------------------


 
Tropic Isle can use MARGARITAVILLE in the name of three existing restaurants in
Northern California, up to 15 additional restaurants in Northern California
(defined as “north of a line running entirely through California from east to
west along the southernmost limits of a city of San Luis Obispo”) and one
restaurant on each of the four Hawaiian islands of Hawaii (main island), Maui,
Oahu and Kauai. As a minor sideline to the restaurant, Tropic Isle can
manufacture, sell or give away, in their MARGARITAVILLE restaurants in Northern
California and Hawaii, certain souvenir items at a cashier’s counter or another
small counter in the restaurant or in response to unsolicited remote orders.
Tropic Isle retains state registrations for MARGARITAVILLE in California and
Hawaii.
 
C. Agreement between Jimmy Buffett and Kukai Caliente
 
On July 31, 1990, Jimmy Buffett and Kukai Caliente, Inc. entered into a
settlement agreement as a result of Kukai Caliente’s use of MARGARITAVILLE as
the name of a chain of Mexican restaurants in Connecticut, Massachusetts and
Maine. Pursuant to the agreement, Kukai Caliente agreed to immediately and
permanently cease all use of the MARGARITAVILLE mark and within 60 days file
express abandonments or cancellations of any federal, state or foreign trademark
or service mark registrations including the term MARGARITAVILLE. The agreement
further provided for phase-out of various forms, menus, and promotional items,
with the longest phase-out period not to exceed thirty-six months.
 
Jimmy Buffett agreed to release Kukai Caliente from all claims contingent upon
full performance of the agreement by Kukai Caliente. Further, Jimmy Buffett
agreed not to object to Kukai Caliente’s use or registration of MARGARITA or
MARGARITA’S as the new name of its restaurants.
 
IV. Tour Sponsorship Agreements
 
A. Assignment Agreement with Margaritaville Merchandising, Inc.
 
Margaritaville Merchandising, Inc. has entered into an assignment agreement with
Jimmy Buffett assigning to Buffett all rights, titles and interests of every
kind and nature whatsoever in and to all illustrations commissioned by
independent illustrators for use in connection with apparel and other
merchandise for the various Margaritaville Stores. As part of the agreement,
 
38

--------------------------------------------------------------------------------

 
Margaritaville Merchandising waives its “moral rights” and specifically gives
Buffett the right to add to, subtract from , rearrange, edit and/or change the
work.
 
B. Tour Merchandising Agreements with Giant Merchandising, Inc.
 
Jimmy Buffett has entered into tour merchandising agreements with Giant
Merchandising for clothing and similar merchandise to be sold in conjunction
with Mr. Buffett’s concert tours and events within the United States.
C. Tour Sponsorship Agreement between Jimmy Buffett and The Gambrinus
     Company


Tour agreement for the purpose of receiving promotional benefit for Corona Extra
Beer and Corona Light Beer and providing financial support to Jimmy Buffett’s
2000-2001 Summer Tours fully executed. This agreement was not renegotiated in
light of the potential license agreement with Anheuser Busch for MARGARITAVILLE
ICE. However, it appears that Gambrinus and Jimmy have continued to operate
under an implied license.
 
D. Tour Sponsorship Agreement between Jimmy Buffett and Barton Beers,
     Ltd.


Tour agreement for the purpose of providing promotional benefit for Corona Extra
Beer and Corona Light Beer and providing financial support to Jimmy Buffett’s
2000-2001 Summer Tours fully executed. This agreement was not renegotiated in
light of the potential license agreement with Anheuser Busch for MARGARITAVILLE
ICE. However, it appears that Barton and Jimmy have continued to operate under
an implied license.


E. Tour Sponsorship Agreement between Jimmy Buffett
     and David Sherman Corporation


David Sherman Corp. agrees to provide financial support to and serve as a
co-sponsor for Jimmy’s tours in return for certain promotional benefits of
Margaritaville Tequila. No other entities may co-sponsor the tours except Corona
Beer, Anheuser Busch, or radio stations. The sponsorship agreement is applicable
through December 31, 2004, with options to renew on an annual basis thereafter.
 
39

--------------------------------------------------------------------------------


 
F. License Agreement between Surf Safari, Inc., Margaritaville
    Longboard, LLC, and Charlie Fernandez
 
Margaritaville Longboard, LLC entered into an agreement with Surf Safari, Inc.
d/b/a Longboard Magazine to serve as the Tour Title Sponsor for the 2002
Professional Longboard Surfing Championships. The agreement includes a license
to use the MARGARITAVILLE LONGBOARD intellectual property for promotional
purposes and on videos and tour merchandise, including hats, T-shirts, beach
towels, and mugs. Margaritaville Longboard shall have a right of first refusal
with respect to future tour sponsorships, through the 2005 series.
 
40

--------------------------------------------------------------------------------


 
EXHIBIT A-2
 
Unauthorized Uses of the CHEESEBURGER IN PARADISE MARK - United States
 
In the U.S., there are unauthorized third-party uses of marks or business names
that include components of the CHEESEBURGER IN PARADISE mark. Most are small
producers of T-shirts and other merchandise and single-location restaurants and
bars. It can be extremely difficult to detect such small unauthorized users and
it is likely that there are other unauthorized users of which Sublicensor is
unaware. The continuing unauthorized uses about which Sublicensor knows, and
their status, are identified below.
 


For purposes of this Exhibit, Licensor’s knowledge is defined as actual
knowledge or the actual knowledge of Licensor’s principal intellectual property
attorneys. Licensor does not regularly survey business databases and the
Internet looking for unauthorized uses. Past infringements that to the best of
Licensor’s knowledge have ended are not included in this Exhibit. Below is an
initial summary of existing third-party infringements:
 
Online Infringements - There are a number of online infringers, who utilize
eBay, CafePress, or their own domain names to sell unauthorized merchandise. We
regularly police and shut down these infringers. If you would like information
on specific online infringements, please request it in writing.
 
Altoona, Iowa - The Prairie Meadows Racetrack and Casino purportedly offered
“Paradise Cheeseburgers” in connection with a “Jimmy Buffett night” in June
2004. We contacted them and they agreed to stop this infringement.
 
      We have docketed the matter for follow-up in June 2005 to confirm they do
not use the mark again in 2005.
 
Boone/Blowing Rock, North Carolina - We received a report in 1995 that this
single-location restaurant is operating under the name Cheeseburger in
Paradise." At one time, the restaurant owner filed a federal trademark
application to register CHEESEBURGERS IN PARADISE NEIGHBORHOOD GRILLE& BAR (and
Design) for restaurant services, which application was abandoned in 1993.
 
40

--------------------------------------------------------------------------------


 
The restaurant owner agreed to change the name of his restaurant to
CHEESEBURGERS GRILLE AND PARADISE BAR. We are in the process of  negotiating a
settlement agreement.
 
Lee Island, Florida - We received a report of the Cabbage Key Restaurant making
claims that its “Cabbage Key Burger” was the inspiration behind “Cheeseburger in
Paradise.” Investigation suggests that Cabbage Key Restaurant does not offer a
“Cheeseburger in Paradise” menu item. We are in the process of following up on
this matter.
 
Milwaukee, Oregon - We received a report that the River Road house Sports Bar  &
Grill restaurant features “Burgers in Paradise,” Bigger Burgers in Paradise” and
“Chicken in Paradise” menu items and a Jimmy Buffett-related theme. We are in
the process of following up on this matter.
 
Naples, Florida - We received a report that a Tommy Bahamas Cafe has a menu item
called “Paradise Nation Cheeseburger.” We are in the process of following up on
this matter.
 
Pittsburgh, Pennsylvania - We received a report that Kenny B's Restaurant has a
"Cheeseburger in Paradise" menu item. We are in the process of following up on
this matter.
 
Pittsburgh, Pennsylvania - In 1997, we received a report of this
“Margaritaville” restaurant which also offers a “Cheeseburger in Paradise” menu
item. A cease and desist letter was sent but the restaurant owners refused to
cooperate aside from discontinuing the restaurant’s website. Based on the
restaurant’s length of use of the marks, this matter was not pursued.
 
Redmond, Washington - We received a report that Medtronic Physio-Control was
offering a “Cheeseburger in Paradise”promotion. We are in the process of
following up on this matter.
 
41

--------------------------------------------------------------------------------


 
Sandusky, Ohio - This existing “Margaritaville” restaurant operates under a
license from Chi-Chi’s restaurant and offers a “Cheeseburger in Paradise”
menu item.
 
St. Augustine, Florida - We received a report that a Sunset Grille restaurant
has a menu item called “Cheeseburger in Paradise”. We are in the process of
following up on this matter.
 
Tampa, Florida - We received a report that a Gordo’s Gulfcoast restaurant has a
menu item called“Cheeseburger in Paradise.” We are in the process of following
up on this matter.
 
 
42

--------------------------------------------------------------------------------



EXHIBIT B
 
LICENSED MARKS -United States
 

 
App. Ser. No./Reg. No.
Goods & Services Subject of
Application and
Registrations listed herein
CHEESEBURGER IN PARADISE
Reg. No. 1,935,684
T-shirts and sweatshirts
CHEESEBURGER IN PARADISE
Reg. No.
 
2,468,644
Sandwiches
CHEESEBURGER IN PARADISE
Reg. No.
 
2,790,010
Restaurant, bar and nightclub services
CHEESEBURGER IN PARADISE
Serial No. 78/211,425
Jewelry, lapel pins and watches
 
CHEESEBURGER IN PARADISE 
Serial No. 78/211,424
Jewelry, lapel pins and watches
 
CHEESEBURGER IN PARADISE
Serial No. 78/211,449
Clothing, namely shirts, T-shirts, sweatshirts and baseball caps
 
CHEESEBURGER IN PARADISE 
Serial No. 78/211,432
Clothing, namely shirts, T-shirts, sweatshirts and baseball caps
 
 CHEESEBURGER IN PARADISE
Serial No. 78/211,448
Restaurant and bar services, and providing information in the field of
restaurant and bar services, namely food and drink menus, location information
and driving directions via the Internet; and
Nightclub services and providing information in the field of nightclub services,
namely live entertainment event calendars, location information and driving
directions via the Internet.
 
CHEESEBURGER IN PARADISE 
Serial No. 78/211,430
Beverage glassware, shot glasses and foam drink holders.
 
CHEESEBURGER IN PARADISE
Serial No. 78/211,429
Beverage glassware, shot glasses and foam drink holders.


 
41

--------------------------------------------------------------------------------